[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In appeals of this nature, the court does not hear the case de novo. Also the court cannot adjudicate questions of fact or to substitute its own conclusions for those of the Board. The court must determine whether the decision of the Board is unreasonable, arbitrary or illegal.
In the instant case, the Board did not alter the findings of fact by the appeals referee. Without holding an evidentiary hearing, the Board reversed the referee's decision and sustained the employer's appeal.
A review of the decision of the Board of Review reveals that the Board has failed to state the factual basis for its decision. Therefore, the court cannot grant the Motion for Judgment without further administrative proceedings.
Accordingly, the case is hereby remanded to the Board of Review for an articulation of their decision, which should include findings of fact in support of their conclusion. The remand also requires the Board for further factual findings to maintain their decision.
In the order for remand, the Board may hold an evidentiary hearing, which in turn may allow them to reconsider their decision and reach a different conclusion if so warranted.
Stengel, J.